Citation Nr: 0618648	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  95-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In July 1996 the Board remanded the issues of service 
connection for post-traumatic stress disorder (PTSD), whether 
new and material evidence had been received to reopen a claim 
for service connection for a low back disorder (previously 
denied by a 5 disorder (previously denied by a May 1977 
rating decision), and entitlement to a rating in excess of 10 
percent for postoperative pilonidal cyst with residual 
tenderness.  A January 1999 Board decision denied those 
claims but, pursuant on appeal to the United States Court of 
Appeals for Veterans Claims (Court), that decision was 
vacated and the case was remanded to the Board.  

A February 2003 Board decision determined that there was no 
clear and unmistakable error (CUE) in the May 1977 RO denial 
of service connection for a low back disorder.  

In November 2003 the Board remanded the issues previously 
adjudicated in the July 1996 and January 1999 Board 
decisions.  

Then, an October 1995 rating decision granted service 
connection for PTSD and assigned an initial 30 percent 
disability rating and also granted an increase for the 
service connection pilonidal cyst from 10 percent to 30 
percent.  The grant of a higher rating during this appeal 
does not represent a total grant of the benefit sought, i. 
e., a maximum schedular rating.  So that issue is still 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

A rating decision that same month granted service connection 
for type II diabetes mellitus, to include erectile 
dysfunction. 

An October 2005 Supplemental Statement of the Case (SSOC) 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for a low back 
disorder but continued to deny the claim on the merits. 

In a June 2006 Informal Hearing Presentation it was stated 
that "[t]he issues of service connection for PTSD and 
increase evaluation for pilonidal cyst were allowed no 
further review of those issues is sought."  Accordingly, 
the claim for an increased rating for the pilonidal cyst is 
deemed to have been withdrawn.  

Lastly, in April 2006 the veteran's service representative 
claimed entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This additional claim has not been adjudicated 
by the RO, however, much less denied and timely appealed to 
the Board, so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction.  See 38 C.F.R. § 20.200 (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2006 VA Form 9, the appellant requested a 
hearing at the RO before a Member of the Board (Veterans Law 
Judge (VLJ)).  This type of hearing is commonly referred to 
as a travel Board hearing.  So one must be scheduled.  See 
38 C.F.R. §§ 20.703, 20.704 (2005).  

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of the hearing.  Put a copy of this 
letter in the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

